Title: To George Washington from Joseph Dashiell, 20 July 1786
From: Dashiell, Joseph
To: Washington, George



Sir
Salisbury [Md.] 20th July 1786

I was Honourd a few days ago, with Yours of the 20th Ul[t]o. Obsarve the Content; I have made Inquiry & find that Good Cypress Posts, Could not be delivered with you, for less then Twelve shilling⟨s⟩ & six pence a hundred, & the rales at 15/ which is a price that I do not think they merit, as their is but Very little of that kind of Wood, that will last, in posts, so well as good Oak—and I Can find no One that will agree to furnish a quantity sooner then the Winter. I must Confess I would prefer

Ceader, Locase or good Post Oak, & I think Good Yellow pine rales Very Little Inferour to Cypress’, altho I have no doubt that the rales would answer well, if the price was not so Very high. If you Should Incline to have pine rales, them of the best kind Can be delivered with you for 10/6 to 11/3.
If you should want any thing in the Plank or scantling way, I Should be happy to sarve you upon the lowest Termes, agreable to the quality. I have the Honr to be with the Gratest Respect yr Mo. Obt Hbe Servt

Joseph Dashiell

